CHESS 2ERAGPES-KRBS DEQHHEAGAL Fired 2AbeL Page 4 4

IN THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF PENNSYLVANIA

 

JIM BOGNET, et al.,
Plaintiffs,
Vv. : NO. 3:20-cv-00215-KRG
VERONICA DEGRAFFENREDD, in her capacity as .
Acting Secretary of the Commonwealth of

Pennsylvania, et al.,

Defendants.

 

day of

 

4
i

AND NOW, this |)

i

, 2021, upon consideration of

 

the Unopposed Motion of Defendant Veronica Degraffenreid in her capacity as Acting Secretary
of the Commonwealth of Pennsylvania for an Extension of Time to Respond to Plaintiffs’
Complaint, it is hereby ORDERED that the Motion is GRANTED, and Defendant
Degraffenreid’s deadline to answer, move, or otherwise respond to Plaintiffs’ Complaint (ECF 1)
is extended until twenty-one days after the United States Supreme Court enters an Order
disposing of the pending petition for writ of certiorari from the November 13, 2020 judgment of
the Third Circuit Court of Appeals in this matter. See Bognet v. Boockvar, 980 F.3d 336 (3d Cir.
2020), petition for cert. pending, No. 20-740 (filed Nov. 20, 2020). It is further ORDERED that
Defendant Degraffenreid will file notice with the Court when the Supreme Court has so ruled.

5

   

aon * an
SR ee DY

Kim R. Gibson, J.

 
